Smith, Judge.
Appellants contend the trial court’s grant of appellee’s motion for summary judgment was erroneous because the evidence adduced below presented material issues of fact for submission to the jury. However, in his brief appellants’ attorney does not cite any specific portion of the record in support of the claim of error, and, because of this failure to carry the appellate burden, we must affirm the judgment of the trial court. Rule 18 of Court of Appeals (Code Ann. § 24-3618); Rambo v. Fulton Financial Corp., 145 Ga. App. 791 (245 SE2d 12) (1978).

Judgment affirmed.


Quillian, P. J., and Birdsong, J., concur.